

Exhibit 10.2


Execution Version


FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of March 8, 2019
(this “Amendment”), to the Existing Credit Agreement (as defined below) is made
by PPL CAPITAL FUNDING, INC., a Delaware corporation (the “Borrower”), PPL
CORPORATION, a Pennsylvania corporation (the “Guarantor”) and each Lender (such
capitalized term and other capitalized terms used in this preamble and the
recitals below to have the meanings set forth in, or are defined by reference
in, Article I below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the Lenders and The Bank of Nova Scotia,
as the Administrative Agent, Sole Lead Arranger and Sole Bookrunner, are all
parties to the Revolving Credit Agreement, dated as of March 26, 2014 (as
amended or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”, and as amended by this Amendment and as the same may be further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement in order to extend the maturity date therein and the Lenders are
willing to modify the Existing Credit Agreement on the terms and subject to the
conditions hereinafter set forth;
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble.
“Borrower” is defined in the preamble.
“Credit Agreement” is defined in the first recital.
“Existing Credit Agreement” is defined in the first recital.
“Guarantor” is defined in the preamble.




--------------------------------------------------------------------------------




SECTION 1.2. Other Definitions. Terms for which meanings are provided in the
Existing Revolving Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO THE EXISTING CREDIT AGREEMENT


Effective as of the date hereof, but subject to the satisfaction of the
conditions in Article III,
(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by
amending and restating the following definition in its entirety as follows:
““Termination Date” means the earliest to occur of (i) March 13, 2020 and
(ii) such earlier date upon which all Commitments shall have been terminated in
their entirety in accordance with this Agreement.”.
(b)    Sections 5.04(a), 5.04(c), 5.05 and 5.13 of the Existing Credit Agreement
are hereby amended by replacing references to “December 31, 2017” with “December
31, 2018”.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
This Amendment and the amendments contained herein shall become effective as of
the date hereof when each of the conditions set forth in this Article III shall
have been fulfilled to the satisfaction of the Administrative Agent.
SECTION 3.1. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, the Guarantor and the
each of the Lenders.
SECTION 3.2. Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 9.03 of the Credit Agreement, if then invoiced.
SECTION 3.3. Resolutions, etc. The Administrative Agent shall have received from
the Borrower and the Guarantor (i) a copy of a good standing certificate for
such Loan Party, dated a date reasonably close to the date hereof and (ii) a
certificate, dated as of the date hereof, of a Secretary or an Assistant
Secretary of each Loan Party certifying (a) that attached thereto is a true,
correct and complete copy of (x) the articles or certificate of incorporation of
such Loan Party certified by the Secretary of State (or equivalent body) of the
jurisdiction of incorporation of such Loan Party and (y) the bylaws of such Loan
Party, and (b) that attached thereto is a true, correct and complete copy of
resolutions adopted by the board of directors of such Loan Party authorizing the
execution, delivery and performance of this Amendment and each other document
delivered in connection herewith and that such resolutions have not been amended
and are in full force.




--------------------------------------------------------------------------------




SECTION 3.4. Opinion of Counsel. The Administrative Agent shall have received an
opinion, dated the date hereof and addressed to the Administrative Agent and all
Lenders, from counsel to the Borrower, in form and substance satisfactory to the
Administrative Agent.
SECTION 3.5. Satisfactory Legal Form. The Administrative Agent and its counsel
shall have received all information, and such counterpart originals or such
certified or other copies of such materials, as the Administrative Agent or its
counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
ARTICLE IV
MISCELLANEOUS
SECTION 4.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
SECTION 4.2. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article IX thereof.
SECTION 4.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 4.4. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 4.5. Governing Law. THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).
SECTION 4.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendments
set forth herein shall be limited precisely as provided for herein to the
provisions expressly amended herein and shall not be deemed to be an amendment
to, waiver of, consent to or modification of any other term or provision of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of any Obligor which would




--------------------------------------------------------------------------------




require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
SECTION 4.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Amendment, the Borrower and Guarantor each hereby
represents and warrants to the Lenders, on the date this Amendment becomes
effective pursuant to Article III, that both before and after giving effect to
this Amendment, all representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of such date, except to the extent that
any such statement expressly relates to an earlier date (in which case such
statement was true and correct on and as of such earlier date).


[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.


 
 
PPL CAPITAL FUNDING, INC., as the Borrower
 
 
 
 
 
 
 
 
By:
/s/ Tadd J. Henninger
 
 
 
Name: Tadd J. Henninger
 
 
 
Title: Vice President and Treasurer



 
 
PPL CORPORATION, as the Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Tadd J. Henninger
 
 
 
Name: Tadd J. Henninger
 
 
 
Title: Vice President and Treasurer










--------------------------------------------------------------------------------










 
 
THE BANK OF NOVA SCOTIA, as the
 
 
Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ David Dewar
 
 
 
Name: David Dewar
 
 
 
Title: Director







